DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse, of TRPA1 (as the TRP channel) and breast cancer (as the cancer) as the combination elected to begin prosecution is acknowledged.  The election/restriction is hereby made FINAL.  

Claim Objections
Claim 12 is objected to because of the following informalities: the claim does not terminate with a period (but, instead, a semicolon).  Claims must begin with a capital letter and end with a period.  MPEP 608.01(m).
Appropriate correction is required.  

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, the claim recites the broad recitation “…chronic or acute leukemia…”, and the claim also recites “…including [emphasis added] acute myeloid leukemia (AML)…” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore in claim 5, it is unclear how “tumor angiogenesis” may be considered a cancer.  The preamble of the claim teaches that the list which follows, which includes the term “tumor angiogenesis” is a list of cancers (“The method of claim 1 wherein the cancer is sarcoma, adenocarcinoma, carcinoma, [etc.]…”).  But tumor angiogenesis is a characteristic of tumor growth or progression.  It is not itself a cancer.  Ex parte Klager, 132 USPQ 203 (POBA 1959).  

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Markush Search
All claims have been examined with respect to formal matters.  
The elected species (TRPA1 + breast cancer) has been searched and is not deemed free of the prior art.  A rejection follows.  
	All claimed and as yet unexamined subject matter which does not read on the elected species (TRPA1 + breast cancer) is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1-8, 10-12 and 33, in so far as they read on the elected species (TRPA1 + breast cancer) are rejected under 35 U.S.C. 103 as being unpatentable over Cancer Genomics & Proteomics (2016), 13(1), pp. 83-90 and Trends in Molecular Medicine (2013), 19(2), pp. 117-124 as applied to the claims above, and further in view of Scientific Reports (2016), 6:23269, 14 pages, cited in the IDS.  
	Inventor teaches a method for the treatment of cancer comprising (a) determining the expression level of a gene in a cancer sample wherein the gene encodes a TRP channel; and (b) administering an anti-cancer agent and an antagonist of the TRP channel if the expression level of the gene encoding the TRP channel is increased relative to a control sample and wherein the anti-cancer agent and TRP antagonist are administered in amounts and for a duration sufficient to treat the cancer (independent claim 1).   Dependent claim 4 teaches a list of TRP channels (including TRPA1).  Dependent claim 5 teaches a list of cancers (including carcinoma - of which breast cancer is an example).  Dependent claim 6 teaches mechanisms of TRP expression (i.e. targeting the gene, gene product, or regulator RNAs of the TRP channel).  Dependent claim 7 teaches a list types of anti-cancer agents (chemotherapeutic agent, cytotoxic agent, growth inhibitory agent, etc.).  Dependent claim 8 teaches that the anti-cancer agent further comprises a reactive oxygen species (ROS)-inducing agent such as doxorubicin.  Dependent claim 10 teaches methods of determining the expression level of a gene (determining RNA expression level, cDNA expression level, protein expression level).  Dependent claim 11 teaches the nature of the biological sample (mRNA, cDNA, etc.).  Dependent claim 12 teaches a method of treatment of cancer 
	Inventor further teaches a method for the treatment of cancer where the cancer has higher expression levels of a TRP channel relative to a control sample by administering an anti-cancer agent and an antagonist of the TRP channel wherein the anti-cancer agent and TRP antagonist are administered in amounts and for a duration sufficient to treat the cancer (independent claim 2). 
	Inventor further teaches a method for the treatment of cancer comprising (a) administering an anti-cancer agent; (b) determining whether the anti-cancer agent increases the expression level of TRP encoding gene in the cancer relative to a control sample; and (c) administering an anti-cancer agent and an antagonist of the TRP channel if the expression level of the gene encoding the TRP channel is increased relative to a control sample and wherein the anti-cancer agent and TRP antagonist are administered in amounts and for a duration sufficient to treat the cancer (independent claim 3). 

Cancer Genomics & Proteomics (2016), 13(1), pp. 83-90 teaches a data-driven analysis of TRP channels in cancer linking variation in gene expression to clinical significance (abstract).  

Trends in Molecular Medicine (2013), 19(2), pp. 117-124 is cited to show that TRP channels have been suggested as diagnostic and therapeutic targets for breast cancer (abstract; page 121, column 2, Targeting and therapeutic treatments, second full paragraph).  

Scientific Reports (2016), 6:23269, 14 pages, teaches inhibiting TRPC6, especially when combined with chemotherapy, in the treatment of hepatocellular carcinoma (a cancer notoriously refractory to chemotherapy because of its tendency to develop multidrug resistance) (abstract).  

	As noted in Cancer Genomics & Proteomics (2016), 13(1), pp. 83-90, it is well-known in the art that experimental evidence suggests that TRP channels play a crucial role in tumor biology (abstract).  Aberrant functions of TRP channels are closely associated with cancer hallmarks such as sustaining proliferative signaling, evading growth suppressors, resisting cell death and activating invasion and metastasis (page 83, col. 2, line 6).  
	Because of their crucial role in cancer, the up- or down-regulation of a number of TRP channels in a variety of cancer types has been mapped (page 85, Figure 1, A and B).  As is easily seen in Figure 1 B, TRPA1 is of particular interest for kidney cancer, but also for head and neck cancer, lung cancer and breast cancer.  TRPA1, in fact, is up-regulated in breast cancer (page 85, Figure 1, A and B; page 89, Table V, Breast).  
Trends in Molecular Medicine (2013), 19(2), pp. 117-124.  
	One of ordinary skill would be guided in the treatment of breast cancer by inhibiting TRPA1 and, in particular, when combined with administration of an anticancer agent, by encouraging results with respect to the treatment of hepatocellular carcinoma by inhibiting TRPC6 combined with the chemotherapy (Scientific Reports (2016), 6:23269, 14 pages, abstract).  (Note that the practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).)  
SKF-96365 (a channel blocker, i.e. a TRP antagonist which targets a gene product: the channel itself) is used as the TRPC6 inhibitor (page 8, TRPC6 modulates calcium-dependent MDR, second full paragraph).  This silencing of TRPC6 combined with the chemotherapy drug doxorubicin enhances the efficacy of doxorubicin in the in vivo treatment of hepatocellular carcinoma (page 9, TRPC6 silencing enhances the efficacy of doxorubicin for HCC in vivo).  One of ordinary skill in the art would have Cancer Genomics & Proteomics (2016), 13(1), pp. 83-90 to be involved in breast cancer) for the TRPC6 inhibitor of the prior art method such that breast cancer might be successfully treated in combination with doxorubicin.  
	Claim 3 is included in this rejection because, absent unexpected results, one of ordinary skill would have found it obvious to measure the expression level of the TRP channel either before or during the course of treatment (i.e. after the administration of an anti-cancer agent) such that the dosage of the TRP inhibitor could be appropriately titrated such that inhibition was achieved.  
	Claims 10 and 11 are included in this rejection because, absent unexpected results, they represent nothing more than engineering expediencies of with respect to a measurement (i.e. which method of measurement and what parameter to measure in order to quantify the level of TRP gene expression).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/8/2021